         Case 3:18-cv-00535-JSC Document 152 Filed 12/20/19 Page 1 of 6




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number: 18-cv-00535-JSC

Date case was first filed in U.S. District Court: 1/25/18

Date of judgment or order you are appealing:                       11/01/2019
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Equal Rights Advocates, Victim Rights Law Center




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
Democracy Forward Foundation, 1333 H St NW, Suite 1100



City: Washington, DC                          State: DC               Zip Code: 20005

Prisoner Inmate or A Number (if applicable):

Signature       /s Robin F. Thurston                                    Date Dec 20, 2019
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 3:18-cv-00535-JSC Document 152 Filed 12/20/19 Page 2 of 6




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Equal Rights Advocates, Victim Rights Law Center


Name(s) of counsel (if any):
Karianne M. Jones, Robin F. Thurston -- Democracy Forward Foundation



Address: 1333 H St NW Suite 1100, Washington, DC 20005
Telephone number(s): (202) 701-1775, (314) 705-2836
Email(s): kjones@democracyforward.org, rthurston@democracyforward.org
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Elisabeth D. Devos, in her official capacity as Secretary of Education; Candice
Jackson, in her official capacity as Acting Assistant Secretary for Civil Rights;
Kenneth L. Marcus in his official capacity as Assistant Secretary for Civil Rights
Name(s) of counsel (if any):
Benjamin Thomas Takemoto, Steven Andrew Myers


             U.S. Dep't of Justice, Civil Division, Federal Programs Branch, P.O. Box 883, Ben Franklin Station,
Address:     Washington, DC 20044
Telephone number(s): 202-532-4252
Email(s): benjamin.takemoto@usdoj.gov, steven.a.myers@usdoj.gov


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 3:18-cv-00535-JSC Document 152 Filed 12/20/19 Page 3 of 6




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Equal Rights Advocates, Victim Rights Law Center

Name(s) of counsel (if any):
Seth Galanter --National Center for Youth Law


Address: 405 14th St, 15th Floor, Oakland CA 94612
Telephone number(s): (510) 835-8098
Email(s): sgalanter@youthlaw.org
Is counsel registered for Electronic Filing in the 9th Circuit?                                Yes     No
Appellees
Name(s) of party/parties:
U.S. Department of Education

Name(s) of counsel (if any):
Benjamin Thomas Takemoto, Steven Andrew Myers

            U.S. Dep't of Justice, Civil Division, Federal Programs Branch, P.O. Box 883, Ben Franklin Station,
Address:    Washington, DC 20044
Telephone number(s): 202-532-4252
Email(s): benjamin.takemoto@usdoj.gov, steven.a.myers@usdoj.gov
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                2                                         New 12/01/2018
         Case 3:18-cv-00535-JSC Document 152 Filed 12/20/19 Page 4 of 6




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Equal Rights Advocates, Victim Rights Law Center

Name(s) of counsel (if any):
Sunu Chandy, Neena Chaudhry, Emily Martin -- National Women's Law Center

Address: 11 Dupont Circle, NW, Suite 800, Washington, DC 20036
Telephone number(s): (202) 588-5180
Email(s): emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
         Case 3:18-cv-00535-JSC Document 152 Filed 12/20/19 Page 5 of 6




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Equal Rights Advocates, Victim Rights Law Center

Name(s) of counsel (if any):
Elizabeth Tang -- National Women's Law Center

Address: 11 Dupont Circle, NW, Suite 800, Washington, DC 20036
Telephone number(s): (202) 588-5180
Email(s): etang@nwlc.org
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
         Case 3:18-cv-00535-JSC Document 152 Filed 12/20/19 Page 6 of 6




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Equal Rights Advocates, Victim Rights Law Center

Name(s) of counsel (if any):
Jennifer A. Reisch -- Equal Rights Advocates

Address: 1170 Market Street, Suite 700, San Francisco, CA 94102
Telephone number(s): (415) 621-0672
Email(s): jreisch@equalrights.org
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
